


NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREUNDER AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

 

 

 

        

  

GREEN POLKADOT BOX INCORPORATED

COMMON STOCK PURCHASE WARRANT     




 

Dated:  April 9, 2012




THE GREEN POLKADOT BOX INCORPORATED, a corporation organized and existing under
the laws of the State of Nevada (the “Company”), hereby certifies that, for
value received, WILLIAM and DONNA ROBERTS or its registered assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase shares
of Common Stock (the “Shares”) from the Company up to a total of 500,000 Shares
(each such Share, a “Warrant Share” and all such Shares, the “Warrant Shares”)
at an exercise price equal to $3.00 per Warrant Share (hereinafter this Common
Stock Purchase Warrant is referred to as the “Warrant” or the “Warrants”). The
Warrants may be exercised through and including April 4, 2017 (the “Expiration
Date”). This Warrant is subject to the following additional terms and
conditions:




1.

Registration of Warrant; Registration of Transfers and Exchanges.




(a) The Company shall register this Warrant, upon records to be maintained by
the Company for that purpose (the “Warrant Register”), in the name of the record
Holder hereof from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
and the Company shall not be affected by notice to the contrary.




(b) The Company shall register the transfer of any portion of this Warrant in
the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment, attached hereto as Exhibit “B,” hereto duly completed and signed, to
the Company at its address for notice specified in Section 9 along with an
opinion of counsel to the Holder reasonably acceptable to the Company that such
transfer may be made without compliance with Federal and state securities laws.
Upon any such registration or transfer, a new warrant to purchase Shares, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance of such transferee of all of the rights and obligations of a holder
of a Warrant.

 

 

(c) This Warrant is exchangeable, upon the surrender hereof by the Holder to the
office of the Company at its address for notice specified in Section 9 for one
or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder. Any such New
Warrant will be dated the date of such exchange.




 

2.

Duration, Exercise and Redemption of Warrants.




(a) This Warrant shall be exercisable by the registered Holder on any business
day before 5:00 P.M., Utah time, at any time and from time to time on or after
the date hereof to and including the Expiration Date. At 5:00 P.M., Utah time on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value.

 

 

 

Page 1 of 6





--------------------------------------------------------------------------------

 




(b) Subject to Sections 1(c) and 5, upon surrender of this Warrant, with the
Form of Election to Purchase, attached hereto as Exhibit “A,” duly completed and
signed, to the Company at its address for notice set forth in Section 9 and upon
payment of the Exercise Price multiplied by the number of Warrant Shares that
the Holder intends to purchase hereunder, in lawful money of the United States
of America, in cash or by certified or official bank check or checks, all as
specified by the Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than five business days after the Date of
Exercise, as defined herein) issue or cause to be issued and cause to be
delivered to or upon the written order of the Holder and in such name or names
as the Holder may designate, a certificate for the Warrant Shares issuable upon
such exercise. Any person so designated by the Holder to receive Warrant Shares
shall be deemed to have become a holder of record of such Warrant Shares as of
the Date of Exercise of this Warrant. A “Date of Exercise” means the date on
which the Company shall have received (i) this Warrant (or any New Warrant, as
applicable), with the Form of Election to Purchase attached hereto (or attached
to such New Warrant) appropriately completed and duly signed, and (ii) payment
of the Exercise Price for the number of Warrant Shares so indicated by the
holder hereof to be purchased.




(c) This Warrant shall be exercisable, either in its entirety or, from time to
time, for a portion of the number of Warrant Shares. If less than all of the
Warrant Shares which may be purchased under this Warrant are exercised at any
time, the Company shall issue or cause to be issued, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares
for which no exercise has been evidenced by this Warrant.




3.

Payment of Taxes. The Company will pay all documentary stamp taxes attributable
to the issuance of Warrant Shares upon the exercise of this Warrant; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder, and the Company shall not be required to issue or cause to be issued or
deliver or cause to be delivered the certificates for Warrant Shares unless or
until the person or persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid. The Holder shall be responsible for
all other tax liability that may arise as a result of holding or transferring
this Warrant or receiving Warrant Shares upon exercise hereof.




4.

Replacement of Warrant. If this Warrant is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation hereof, or in lieu of and substitution for this Warrant, a
New Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and indemnity, if reasonably
satisfactory to it. Applicants for a New Warrant under such circumstances shall
also comply with such other reasonable regulations and procedures and pay such
other reasonable charges as the Company may prescribe.




5.

Reservation of Warrant Shares. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
Shares, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holders (taking into account the adjustments and restrictions of
Section 6). The Company covenants that all Warrant Shares that shall be so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and non-assessable.




6.

Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 6. Upon each such adjustment of the Exercise Price
pursuant to this Section 6, the Holder shall thereafter prior to the Expiration
Date be entitled to purchase, at the Exercise Price resulting from such
adjustment, the number of Warrant Shares obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.







Page 2 of 6





--------------------------------------------------------------------------------

 




(a) If the Company, at any time while this Warrant is outstanding, (i) shall pay
a stock dividend or otherwise make a distribution or distributions on Shares of
its Common Stock (as defined below) or on any other class of capital stock (and
not the Shares) payable in Common Stock, (ii) subdivide outstanding Shares of
Common Stock into a larger number of Shares, or (iii) combine outstanding Shares
of Common Stock into a smaller number of Shares, the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of Shares of
Common Stock (excluding treasury Shares, if any) outstanding before such event
and of which the denominator shall be the number of Shares of Common Stock
(excluding treasury Shares, if any) outstanding after such event. Any adjustment
made pursuant to this Section shall become effective immediately after the
record date for the determination of Members entitled to receive such dividend
or distribution and shall become effective immediately after the effective date
in the case of a subdivision or combination, and shall apply to successive
subdivisions and combinations.




(b) In case of any reclassification of the Shares, any consolidation or merger
of the Company with or into another person, the sale or transfer of all or
substantially all of the assets of the Company in which the consideration
therefor is equity or equity equivalent securities or any compulsory share
exchange pursuant to which the Shares are converted into other securities or
property, then the Holder shall have the right thereafter to exercise this
Warrant only into the Shares and other securities and property receivable upon
or deemed to be held by holders of Shares following such reclassification,
consolidation, merger, sale, transfer or share exchange, and the Holder shall be
entitled upon such event to receive such amount of securities or property of the
Company’s business combination partner equal to the amount of Warrant Shares
such Holder would have been entitled to had such Holder exercised this Warrant
immediately prior to such reclassification, consolidation, merger, sale,
transfer or share exchange. The terms of any such consolidation, merger, sale,
transfer or share exchange shall include such terms so as to continue to give to
the Holder the right to receive the securities or property set forth in this
Section 6(b) upon any exercise following any such reclassification,
consolidation, merger, sale, transfer or share exchange.




(c) If the Company, at any time while this Warrant is outstanding, shall
distribute to all holders of Shares (and not to holders of this Warrant)
evidences of its indebtedness or assets or rights or warrants to subscribe for
or purchase any security (excluding those referred to in Sections 6(a), (b) and
(d)), then in each such case the Exercise Price shall be determined by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for determination of Members entitled to receive such distribution by a
fraction of which the denominator shall be the Exercise Price determined as of
the record date mentioned above, and of which the numerator shall be such
Exercise Price on such record date less the then fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding Share as determined by a nationally
recognized or major regional investment banking firm or firm of independent
certified public accountants of recognized standing (which, in all events, may
be the firm that regularly examines the financial statements of the Company) (an
“Appraiser”) mutually selected in good faith by the holders of a majority in
interest of the Warrants then outstanding and the Company. Any determination
made by the Appraiser shall be final.




(d) If, at any time while this Warrant is outstanding, the Company shall issue
or cause to be issued rights or warrants to acquire or otherwise sell or
distribute Shares of Common Stock to all holders of Shares for a consideration
per Share less than the Exercise Price then in effect, then, forthwith upon such
issue or sale, the Exercise Price shall be reduced to the price (calculated to
the nearest cent) determined by dividing (i) an amount equal to the sum of (A)
the number of Shares of Common Stock outstanding immediately prior to such issue
or sale multiplied by the Exercise Price, and




(B) the consideration, if any, received or receivable by the Company upon such
issue or sale by (ii) the total number of Shares of Common Stock outstanding
immediately after such issue or sale.




(e)

For the purposes of this Section 6, the following clauses shall also be
applicable:
















Page 3 of 6





--------------------------------------------------------------------------------

 

 

(i) Record Date. In case the Company shall take a record of the holders of its
Shares for the purpose of entitling the holders of Shares (A) to receive a
dividend or other distribution payable in Shares or in securities convertible or
exchangeable into Shares of Common Stock, or (B) to subscribe for or purchase
Shares or securities convertible or exchangeable into Shares of Common Stock,
then such record date shall be deemed to be the date of the issue or sale of the
Shares of Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.




(ii) Treasury Shares. The number of Shares of Common Stock outstanding at any
given time shall not include Shares owned or held by or for the account of the
Company, and the disposition of any such Shares shall be considered an issue or
sale of Shares.




(f) All calculations under this Section 6 shall be made to the nearest cent or
the nearest 1/100th of a Share, as the case may be.




(g)

If:




(i)

the Company shall declare a dividend (or any other distribution) on its Shares;
or




(ii)

the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Shares; or

(iii)

the Company shall authorize the granting to all holders of the Shares rights or
warrants to subscribe for or purchase any Shares of any class or of any rights;
or

(iv)

the approval of any Members of the Company shall be required in connection with
any reclassification of the Shares of the Company, any consolidation or merger
to which the Company is a party, any sale or transfer of all or substantially
all of the assets of the Company, or any compulsory share exchange whereby the
Shares is converted into other securities, cash or property; or




(v)

the Company shall authorize the voluntary dissolution, liquidation or winding up
of the affairs of the Company;




then the Company shall cause to be mailed to each Holder at their last addresses
as they shall appear upon the Warrant Register, at least 30 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of Shares of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Shares of record
shall be entitled to exchange their Shares of Common Stock for securities, cash
or other property deliverable upon such reclassification, consolidation, merger,
sale, transfer, share exchange, dissolution, liquidation or winding up;
provided, however, that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.




7.

Payment of Exercise Price. The Holder may exercise this Warrant by tendering to
the Company cash or certified or official bank check or checks in an amount
calculated by multiplying the Exercise Price per Share by the number of Warrant
Shares the Holder desires to purchase.




8.

Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares, which shall be issuable upon the exercise of this Warrant,
shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.







Page 4 of 6





--------------------------------------------------------------------------------

 




9.

Notices. Any and all notices or other communications or deliveries hereunder
shall be in writing and shall be deemed given and effective on (i) the business
day following the date of mailing, if sent prepaid for next business day
delivery by a nationally recognized overnight courier service (e.g. FedEx), or
(ii) upon transmission by the party giving such notice if sent by facsimile or
e-mail transmission. The addresses for such communications shall be to the
persons and at the addresses indicated on the signature page of this Warrant.
Either party may change the address to which notices are to be sent by
delivering notice to the other party in accordance with this Section 9.




10.

Warrant Agent.




(a) The Company shall serve as warrant agent under this Warrant. Upon 30 days’
notice to the Holder, the Company may appoint a new warrant agent.




(b) Any business entity into which the Company or any new warrant agent may be
merged or any business entity resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any business entity to
which the Company or any new warrant agent transfers substantially all of its
transfer agent services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.




11.

Miscellaneous.




(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only in writing signed by the Company and the Holder.




(b) Subject to Section 11(a), above, nothing in this Warrant shall be construed
to give to any person or corporation other than the Company and the Holder any
legal or equitable right, remedy or cause under this Warrant; this Warrant shall
be for the sole and exclusive benefit of the Company and the Holder.




(c) This Warrant shall be governed by and construed and enforced in accordance
with the internal laws of the State of Utah without regard to the principles of
conflicts of law thereof.




(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.




(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.




(The remainder of this page is intentionally blank; the signature page follows.)








































Page 5 of 6





--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.




GREEN POLKADOT BOX INCORPORATED







By:    /s/ Rod A. Smith




Rod A. Smith, President




By:     /s/ Andrew Smith




Andrew Smith, Secretary




Address::

629 East Quality Drive, Suite 103




American Fork, Utah 84003




Facsimile:

801-756-4400




E-Mail:

rsmith@greenpolkadotbox.com




AGREED AND ACCEPTED:










/s/ William Roberts

WILLIAM ROBERTS







/s/ Donna Roberts

DONNA ROBERTS




Address:

 

 

 

Facsimile:

 

 

E-Mail:

 

 



















Page 6 of 6





--------------------------------------------------------------------------------

 

EXHIBIT “A” - FORM OF ELECTION TO PURCHASE

 




(To be executed by the Holder to exercise the right to purchase Shares of Common
Stock under the foregoing Warrant)




 

To: GREEN POLKADOT BOX INCORPORATED




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ___________ Shares of
Common Stock (“Shares”) of GREEN POLKADOT BOX INCORPORATED and encloses herewith
$_________________ in cash or certified or official bank check or checks, which
sum represents the aggregate Exercise Price (as defined in the Warrant) for the
number of Shares of Common Stock to which this Form of Election to Purchase
relates, together with any applicable taxes payable by the undersigned pursuant
to the Warrant.




The undersigned requests that certificates for the Shares of Common Stock
issuable upon this exercise be issued in the name of




Print name and address:



















Print social security or tax identification number:




If the number of Shares of Common Stock issuable upon this exercise shall not be
all of the Shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the Shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:




Print name and address:

 

                                                                                          
____________________________________________


                                                                                          
____________________________________________


                                                                                          
____________________________________________


                                                                                          
____________________________________________


                                                                                          
____________________________________________













IN WITNESS WHEREOF, this Election to Purchase has been executed by the
undersigned as of the date indicated below.




Dated: ___________

Name of Holder:  ____________________________________________




Signature:         ____________________________________________




By (if entity):      ____________________________________________ 




Name (if entity): ____________________________________________




Title (if entity):    ____________________________________________




(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)













Exhibit “A” - Page 1 of 1





--------------------------------------------------------------------------------

 

 

EXHIBIT “B” - ASSIGNMENT OF WARRANT




[To be completed and signed only upon transfer of Warrant]




FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
the transferee identified below the right represented by the within Warrant to
purchase __________________ Shares of Common Stock of GREEN POLKADOT BOX
INCORPORATED to which the within Warrant relates and appoints the Secretary of
GREEN POLKADOT BOX INCORPORATED as attorney to transfer said right on the books
of GREEN POLKADOT BOX INCORPORATED with full power of substitution in the
premises.




Dated: _____________

Name of Holder: ____________________________________________




Signature:         ____________________________________________




By (if entity):     ____________________________________________




Name (if entity): ____________________________________________




Title (if entity):   ____________________________________________




(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)










In the presence of:








____________________________________________

(Signature of Witness)








____________________________________________

(Printed Name of Witness)







Name and Address of Transferee:


                                                                                          
____________________________________________


                                                                                          
____________________________________________


                                                                                          
____________________________________________


                                                                                          
____________________________________________




Tax Identification Number of Transferee:

                                                                                          
____________________________________________























Exhibit “B” - Page 1 of 1








--------------------------------------------------------------------------------